      Case 2:19-mj-00258-DUTY Document 3 Filed 03/25/19 Page 1 of 2 Page ID #:261
  Case 2:19-mj-00258-DUTY *SEALED*                 Document 1-1 *SEALED*
                                                        Page   10 #'g8

                             UNITED STATES DISTRICT COURT
                                                         for the
                                             Central District of California


                                                               )
             In the Matter of the Search of:                   )
   Information associated with account identified as           )           Case No.2: 19-MJ-00258
 mikebatzphotography.smugmug.com        that is stored at      )
 premises controlled by SmugMug, Inc., 67 E. Evelyn            )
    Avenue, Suite 200, Mountain View, CA 94041                 )



                                WARRANT         PURSUANT           TO 18 U.S.C. § 2703
To:    Any Authorized    Law Enforcement      Officer

An application by a federal law enforcement     officer requests the production     and search of the following data:

       See Attachment A

The data to be produced and searched, described above, are believed to contain the following:

       See Attachment B

I find that the affidavit, or any recorded testimony, establishes probable cause to produce and search the data
described in Attachment A, and to seize the data described in Attachment B. Such affidavit is incorporated
herein by reference.

AUTHORIZED          LAW ENFORCEMENT       OFFICERJS IS/ARE HEREBY COMMANDED                   to serve this
warrant on SmugMug, Inc. in the daytime, between the hours of 6:00 a.m. and 10:00 p.m., within 14 days from
the date of its issuance.

SMUGMUG, INC. IS HEREBY COMMANDED                      to produce the information described in Attachment A
within 10 calendar days of the date of service of this order. SMUGMUG, INC. IS FURTHER
COMMANDED          to comply with the further orders set forth in Attachment B, and, pursuant to 18 U.S.c.
§ 2705(b), shall not notify any person, including the subscriber(s) of the account/s identified in Attachment A,
of the existence of this warrant.

The officer executing this warrant, or an officer present during the execution, shall prepare an inventory as
required by law, and shall promptly return this warrant and the inventory to the United States Magistrate Judge
on duty at the time of the return through a filing with the Clerk's Office.

AUTHORIZED         LAW ENFORCEMENT       OFFICER/S IS/ARE FURTHER COMMANDED                   to perform
the search of the data provided by SMUGMUG, INC. pursuant to the procedures set forth in Attachment B.


 Date and time issued:   JAN 3 1   L!   19                                            PAULl. A A ~S I



                                                                                      Judge's signature      '
 City and State:   Los Angeles, CA                                       Hon. Paul Abrams, U.S. Magistrate Judge
                                                                                    Printed name and title

AUSA: S. Lara Xl 0427
    Case 2:19-mj-00258-DUTY Document 3 Filed 03/25/19 Page 2 of 2 Page ID #:262
 Case 2:19-mj-00258-DUTY *SEALED*                 Document 1-1 *SEALED*             Filed 01131/19     Page 2 of 33
                                                    Page ID #:99



                                                        Return

Case No:                                                      Date and time warrant served on provider:



Inventory made in the presence of     eo. r-C"", t ._-'?J '
                                      ~q     G1'Y Il ~         (,-to
Inventory of data seized:
[Please provide a description of the information produced.]

             t:M       02/ "/'2D)1, SfYl\jYYlYJ                 II'!\(...   CDfd~         &..   cl)~
 ~{'Uh-tv              ~~iD              dne-
                                   and_ ?,D'V~cJed{'e!4lX~
  ~O('\\'6   ~'le6 LUt1n;", ~e ~       d- One- ie1uest.
  PlX -b fr,e )4jL Ot.mD\).n' eS 6l)eS, SA --r";<?f 'r"ltd-Jv
      L9YYl.__/~        g le~     W)J,'&if\       L,0a~          co~le.-+e          bY) ~~             3}lZ}1.byq_




                                                    Certification
I declare under penalty of perjury that I am an officer involved in the execution of this warrant, and that this
inventory is correct and was returned along with the original warrant to the designated judge through afiling
with the Clerk's Office.


Date: ~/~\         )   2b Ji
